                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                     HUNTINGTON DIVISION


 A.E. and E.W.,
                       Plaintiffs,


vs.                                                        Civil Action No. 3:17-cv-01885


 JOSHUA NIELD, CITY OF HUNTINGTON,
 WEST VIRGINIA, and, JOHN DOES 1-7,
 INDIVIDUALS,


                       Defendants.
                                           ORDER
       Pending before the Court is the Plaintiffs’ Motion to Compel the West Virginia Division

of Justice and Community Services to Respond to Plaintiffs’ Subpoena Duces Tecum and as an

Interested Party, the West Virginia Division of Justice and Community Services’ Response

thereto. (ECF Nos. 160 and 163) Pursuant to this Court’s Order of January 4, 2019 (ECF No. 169),

the undersigned received a jump-drive from Counsel for the West Virginia Division of Justice and

Community Services/West Virginia Law Enforcement Professional Standards Subcommittee.

Furthermore, the Court has reviewed the Privilege Log filed on January 9, 2019 (ECF No. 179) in

compliance with this Court’s January 4, 2019 Order.

       Upon review of the documents and the proposed redactions, this Court FINDS and

ORDERS that all the documents produced by the West Virginia Division of Justice and

Community Services/West Virginia Law Enforcement Professional Standards Subcommittee for

in camera review (Bates Stamped Nos. 00001 through 001469, excluding Bates Stamped Nos.

000244-000280 regarding D. Carter) shall be promptly disclosed to the parties in this action.

Furthermore, it is hereby ORDERED that the redactions, as proposed in the Privilege Log, shall
be completed by counsel for the West Virginia Division of Justice and Community Services/West

Virginia Law Enforcement Professional Standards Subcommittee prior to submitting the same to

the parties.

        This Order permits the disclosure of protected information as described in the Health

Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat. 1936

(1996) ("HIPAA"), W.Va. Code § 5A-8-22, the Driver’s Privacy Protection Act of 1994, Title

XXX of the Violent Crime Control and Law Enforcement Act, the Gramm-Leach-Bliley Act

(GLBA) aka the Financial Services Modernization Act of 1999 (Pub. L. 106-102, 13 Stat. 1338,

and the Children’s Online Privacy Protection Act of 1998 (COPPA) 15 U.S.C. §§ 6501-6506

(Pub. L. 105-227, 112 Stat. 2681-728. This order is intended to authorize such disclosures under

the privacy regulations issued pursuant to HIPAA. 45 C.F.R. § 164.512(e)(1)(i). The parties are

EXPRESSLY PROHIBITED from using or disclosing the protected information obtained

pursuant to this order for any purpose other than this action. Further, the parties are ORDERED

to either return to the covered entity from whom or which such protected information was obtained,

or to destroy the protected information (including all copies made), immediately upon conclusion

of this action.

        In sum, the Court GRANTS Plaintiffs’ Motion to Compel (ECF No. 160) and further

GRANTS the redactions proposed by the West Virginia Division of Justice and Community

Services/West Virginia Law Enforcement Professional Standards Subcommittee as referenced in

the Privilege Log (ECF No. 179).

        The Clerk is DIRECTED to forward a copy of this Order to all Counsel.

        ENTERED this 10th day of January, 2019.




                                                2
